Citation Nr: 0701771	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-17 331	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus (claimed as 
ringing in ears).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

On December 4, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In August 2005, the Board remanded the issue of entitlement 
to service connection for ringing in the ears for further 
development.  In August 2006, a Supplemental Statement of the 
Case was issued continuing the denial of service connection 
for bilateral tinnitus (claimed as ringing in the ears).  On 
December 4, 2006, the Board received a written statement from 
the veteran indicating that he is no longer interested in 
appealing for compensation for tinnitus, and he withdraws 
that appeal.  Having withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.

Furthermore, the Board notes that, in addition to remanding 
the issue of entitlement to service connection for ringing in 
the ears in August 2005, it had also remanded the issue of 
entitlement to a permanent and total disability rating for 
non-service-connected disability pension purposes.  This 
claim was granted in a rating decision issued in May 2006.  
Thus the benefit sought in that claim has been granted in 
full, and the Board has no further jurisdiction over that 
issue.


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


